Citation Nr: 0712929	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied 
entitlement to service connection for PTSD.  

The RO previously denied service connection for PTSD via a 
December 1991 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  Since, 
the RO has received additional evidence pertaining to PTSD.  
In its present adjudication, the RO decided the claim of PTSD 
on the merits and failed to apply the new and material 
evidence standard.  However, a previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  In any event, regardless of RO action, the 
Board is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board will determine the matter of whether 
new and material evidence has been received in a future 
decision.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in January 2005.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A remand is necessary in this case due to notification 
deficiencies under the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The RO 
must send the veteran a letter providing information 
regarding disability ratings and effective dates pursuant to 
the Court's holding in this case.

Because the veteran's claim is one entailing new and material 
evidence, additional notice is required.  The RO must advise 
the veteran of what constitutes new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD as contemplated by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO must also associate with the claims file all 
Indianapolis VA Medical Center (MC) mental health treatment 
records dated from May 20, 2003 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
disability ratings and effective dates as 
applicable pursuant to the Court's holding 
in Dingess/Hartman.  The corrective VCAA 
notice must also include notice as to what 
would constitute new and material evidence 
regarding the particular new and material 
evidence claim herein in accordance with 
Kent.

2.  Associate with the claims file all 
Indianapolis VAMC mental health treatment 
records dated from May 20, 2003 to the 
present.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claim to reopen.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

